Citation Nr: 1737210	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office(RO) in Atlanta, Georgia. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017; a transcript of that hearing is associated with the claims file.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A May 1983 Board decision denied service connection for a psychiatric disability. 

2.  The evidence received since the May 1983 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disability.  


CONCLUSIONS OF LAW

1.  The May 1983 Board decision, which denied service connection for a nervous disorder, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §3.156 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104 (West 2014); 38 C.F.R. §  20.1100 (a) (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

A May 1983 Board decision denied entitlement to service connection for a psychiatric disability.  The Veteran did not timely appeal this decision to the United States Court of Appeals for Veterans Claims (Court), nor did she timely request Reconsideration of the decision.  Thus, the May 1983 Board decision is final and new and material evidence must be received to reopen the claim.  The Veteran filed her present claim to reopen service connection for a psychiatric disorder in June 2012.

Since the final Board decision, the Veteran's VA treatment records demonstrate that the Veteran was diagnosed with and has been receiving treatment for bipolar affective disorder.  In her April 2017 Board hearing, the Veteran stated that the people who have been treating her indicated that they thought her current bipolar affective disorder began in service.  

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

As noted above, the Veteran's VA records indicate a diagnosis of bipolar disorder, in addition to a diagnosis of mild depression and a rule out diagnoses of dementing disorder, and the Veteran stated that her treatment providers have indicated that they thought her bipolar disorder began in service.  

The Veteran has not been afforded a recent VA examination for her claimed acquired psychiatric disorder.  The Board finds that the evidence of record is sufficient to warrant a VA examination.  Accordingly, the Veteran must be provided a VA examination in order that a medical opinion may be obtained regarding whether the Veteran has a current acquired psychiatric disorder that is a result of her active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also on remand, any ongoing and VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any relevant VA treatment records from the Atlanta VA Medical Center, Gainesville VA Medical Center, or any other VA medical facility that may have treated the Veteran that is not already of record and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder is related to military service.  
Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include bipolar disorder, depression, or dementing disorder.

For each psychiatric disorder found, to include bipolar disorder, depression, or dementing disorder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include her noted treatment for emotional instability reaction during service.

All opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


